DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, BOGER (US 2015/0074164 A1) failed to disclose a system for multi-event correlation, they system comprising: a plurality of leaf rule engines executing on at least one server having one or more hardware processor, and configured to receive a stream of events each corresponding to an activity of at least one of a user, device or program, each leaf rule engine configured to: detect, from the stream of events, a plurality of events matching a characteristic predefined for the respective leaf rule engine; and identify, from the plurality of events and within a respective time window, a group of events that satisfies at least one condition for the respective leaf rule engine; -3-a root conditions engine configured to  receive a stream of leaf events corresponding to the group of events from each leaf rule engines; and identify from the received stream of leaf events and within a root time window, a collection of events that satisfies at least one condition predefined for the root conditions engine; and a trigger configured to execute an action according to the collection of events identified within the root time window.
Instead, BOGER discloses a system comprising a memory having instructions for receiving, by the local event analyzer embedded in the alert analyzer, events from an event queue; creating, based on the received events and local event analysis rules specific to the alert analyzer, by the local event analyzer, a temporary alert for the alert analyzer; and analyzing, by the alert analyzer, the temporary alert based on alert analysis rules, wherein the distributed processing system includes a plurality of alert analyzers; wherein each alert analyzer includes an instance of the local event analyzer;  and wherein the method further comprises: for each instance of the local event analyzer, receiving the events from the event queue; and for each instance of the local event analyzer, creating a temporary alert for the alert analyzer in which the instance of the local event analyzer is embedded.
claim 11, the prior art of record, BOGER (US 2015/0074164 A1) failed to disclose detecting, by each leaf rule engine of a plurality of leaf rule engines receiving a stream of events, a plurality of events from the stream of events that matches a characteristic predefined for the respective leaf rule engine; identifying, by each leaf rule engine of the plurality of leaf rule engines, from the plurality of events and within a respective time window, a group of events that satisfies at least one condition for the respective leaf rule engine; -3- 4815-0723-1436.1Atty. Dkt. No. 109846-0214 receiving, by a root conditions engine, a stream of leaf events corresponding to the group of events identified by each leaf rule engine of the plurality of leaf rule engines; identifying, by the root conditions engine, from the received stream of leaf events and within a root time window, a collection of events that satisfies at least one condition predefined for the root conditions engine; and executing, by a trigger, an action according to the collection of events identified within the root time window.
Instead, BOGER discloses receiving, by the local event analyzer embedded in the alert analyzer, events from an event queue; creating, based on the received events and local event analysis rules specific to the alert analyzer, by the local event analyzer, a temporary alert for the alert analyzer; and analyzing, by the alert analyzer, the temporary alert based on alert analysis rules, wherein the distributed processing system includes a plurality of alert analyzers; wherein each alert analyzer includes an instance of the local event analyzer;  and wherein the method further comprises: for each instance of the local event analyzer, receiving the events from the event queue; and for each instance of the local event analyzer, creating a temporary alert for the alert analyzer in which the instance of the local event analyzer is embedded.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806.  The examiner can normally be reached on M-F 9:00-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A RONI/Primary Examiner, Art Unit 2194